The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Chief Justice Murray concurred.
It is admitted by the parties, that Daly being in failing circumstances, confessed a judgment in favor of Douglass & Co., and himself procured an execution to be issued and levied on his property without the knowledge or solicitation of Douglass & Co.; that this was done with a full knowledge of plaintiff’s intention to sue out an attachment against him, and for the purpose of preventing the plaintiff from satisfying the same out of his (Daly’s,) property.
The 20th section of the statute, concerning fraudulent conveyances and contracts provides, that all judgments, suffered with intent to hinder, delay or defraud creditors, shall, as to such creditor, be void. It follows that the confession of judgment by Daly in favor of Douglass & Co., having been suffered for the purpose of hindering and delaying the collection of plaintiff’s debt, is void to him.
Judgment reversed.